Mallard, C.J.
The evidence taken at the hearing of defendant’s motion to quash the bills of indictment and dismiss the charges against him tends to show that on 13 December 1967 the defendant escaped while he was in the Henderson County Jail awaiting, trial on the felony and misdemeanor charge. On 14 December 1967 a Deputy United States Marshal took the defendant into custody from the Sheriff of Transylvania County, with the consent of a representative of the Sheriff of Henderson County, on a Federal warrant charging the defendant with a violation of the National Motor Vehicle Theft Act.
Defendant contends that under these circumstances the State was on the date of the hearing of his motion in March 1968 barred from prosecuting the defendant on three bills of indictment because the State authorities had voluntarily released him to the custody of the Federal authorities. The defendant cites no authority to sustain this contention, and we have found none.
*622The defendant in this case attempts to appeal as a matter of right from the order denying his motion to quash and dismiss. In G.S. 7A-27 there is no provision for an appeal as a matter of right from interlocutory orders in criminal cases. State v. Henry, 1 N.C.App. 409. In fairness to his court-appointed lawyer, it should be noted that the defendant prepared his own “Notice of Appeal.”
The appeal in this case was premature and should be, and it is
Dismissed.
Brock and Parker, JJ., concur.